ALLOWABLE SUBJECT MATTER
Claims 1-20 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Baltins et al. (US 5,544,526) teaches a rotatable airstream direction probe is additionally provided with a dynamic pressure sensing port positioned substantially midway between a pair of pneumatic sensing ports with respect to the probe's stagnation line.  Pneumatic output ports may thus be provided, each of which communicates with a respective one of the pneumatic sensing and dynamic sensing ports in the probe.  The pressure outputs from such output ports may thus be indicative of static and dynamic pressure of an airstream so as to be capable of determining flight information of an aircraft such as airspeed, altitude and vertical speed. 
In regarding to independent claims 1 and 19-20, Baltins taken either individually or in combination with other prior art of record fails to teach or render obvious determining an angle-of-attack for an unpowered vehicle, comprising: determining a monotonic portion of a look-up curve of an angle-of-attack operating plot; during flight, determining, by an accelerometer disposed on the unpowered vehicle, first and second accelerometer outputs, wherein the first and second accelerometer outputs correspond to first and second body-fixed load factors, respectively;  determining an operating point on the monotonic portion by applying a quotient of the first and second accelerometer outputs to the angle-of-attack operating plot;  and determining an angle-of-attack parameter corresponding to the determined operating point. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Cheung whose telephone number is (571) 272-6705.  The examiner can normally be reached on Monday, Tuesday and Thursday from 10:00 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christian Chace, can be reached on (571) 272-4190.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

	
	/MARY CHEUNG/           Primary Examiner, Art Unit 3665                                                                                                                                                                                             	March 4, 2021